Day, J.
i. practice in court:Pnewe mento£Ser-n" 101S' I. The first error assigned is the overruling of the motion for a new trial. The record does not show that any exception was taken to this action of the court. Hence, it cannot be made the basis of an assignment of error. Besides, the motion for a new trial presents the questions that the verdict is not supported by evidence; that it is contrary to the evidence; that it is the result of prejudice; that it is contrary to the law given; that the instructions given are erroneous, and that the court erred in refusing to give the instructions asked.
Section 3207 of the Code provides: “An assignment of error * x- » must, in a way as specific as the case will allow, point out the very error objected to. Among several points in a demurrer, or in a motion, or instructions, or rulings in an exception, it must designate which is relied on as an error, and the court will only regard errors which are assigned with the required exactness * * *.” Now it is apparent, that to assign as error the overruling .of a motion for a new trial, which makes six distinct objections to the verdict, does not comply with the requirements of this section, in that it does not, in a way as specific as the case will allow, point out ■the very error objected to.
*4242. landlord vaiuetofaemevidence.’ II. It is next claimed that the court erred in permitting any testimony to go to the jury of values of, or damage to, the emblements. It is claimed that these passed by virtue.of the writ of assistance to the defendants, and that this court was in error, in holding that they belonged to plaintiffs. See 39 Iowa, 106. We are asked to review and overrule that decision. The court as now constituted is still satisfied with the correctness of that conclusion.
III. The third and fourth assignments are that the court' erred in giving each of the instructions on his own motion, and in refusing to give the seventh and eighth instructions asked by defendants.
The record does not show that any exception was taken to the giving or the refusing to give instructions. No error is apparent in the record.
Aeeibmed.